 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL J. SULLIVAN,                                  No.: 1:15-cv-00243-DAD-SAB (PC)

12                       Plaintiff,                         ORDER GRANTING PLAINTIFF’S MOTION
                                                            FOR SECOND EXTENSION OF TIME TO
13           v.                                             FILE OPPOSITION TO DEFENDANT’S
                                                            MOTION TO COMPEL DEPOSITION AND
14    M. D. BITER,                                          DENYING, WITHOUT PREJUDICE,
                                                            PLAINTIFF’S REQUEST FOR
15                       Defendant.                         APPOINTMENT OF COUNSEL

16                                                          (ECF No. 66)

17                                                          THIRTY (30) DAY DEADLINE

18

19          Plaintiff Michael J. Sullivan is a state prisoner proceeding pro se and in forma pauperis in

20   this civil rights action pursuant to 42 U.S.C. ' 1983.

21          On April 18, 2019, Defendant M. D. Biter filed a motion to compel Plaintiff’s deposition

22   and discovery responses. (ECF No. 62.) On May 15, 2019, the Court granted Plaintiff a thirty-day

23   extension of time to file an opposition to Defendants’ motion to compel deposition and discovery

24   responses. (ECF No. 65.)

25          Currently before the Court is Plaintiff’s motion for a second thirty-day extension of time to

26   file an opposition to Defendant’s motion to compel and a request for appointment of counsel, filed

27   on June 17, 2019. (ECF No. 66.) Initially, Plaintiff asserts that he needs additional time to prepare

28   and file an opposition to Defendant’s motion to compel because it took 7 to 10 days to receive the
                                                        1
 1   Court’s order granting his prior motion for an extension of time and because he has very limited

 2   access to a law library. Further, Plaintiff contends that the Court should appoint counsel to

 3   represent him in this action because he needs to have multiple surgeries and he is in extreme and

 4   debilitating pain.

 5           With regards to Plaintiff’s request for a second extension of time, the Court finds that

 6   Plaintiff has demonstrated good cause for a second extension of time to file an opposition to

 7   Defendant’s motion to compel Plaintiff’s deposition and discovery responses. Fed. R. Civ. P. 6(b).

 8   Accordingly, Plaintiff’s motion for a second 30-day extension of time is granted. No further

 9   extensions will be granted absent good cause.

10           However, with regards to Plaintiff’s request for appointment of counsel, the Court notes

11   that Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

12   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the Court cannot require any attorney to

13   represent Plaintiff pursuant to 28 U.S.C. § 1915(e)(1), Mallard v. United States District Court for

14   the Southern District of Iowa, 490 U.S. 296, 298 (1989). Nevertheless, in certain exceptional

15   circumstances, the Court may request the voluntary assistance of counsel pursuant to § 1915(e)(1).

16   Rand, 113 F.3d at 1525. Without a reasonable method of securing and compensating counsel, the

17   Court will seek volunteer counsel only in the most serious and exceptional cases. In determining

18   whether “exceptional circumstances exist, the district court must evaluate both the likelihood of

19   success on the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

20   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).
21   “Neither of these considerations is dispositive and instead must be viewed together.” Palmer v.

22   Valdez, 560 F.3d 965, 970 (9th Cir. 2009). The burden of demonstrating exceptional circumstances

23   is on the plaintiff. Id.

24           Having considered the factors under Palmer, the Court finds that Plaintiff has failed to meet

25   his burden of demonstrating exceptional circumstances warranting the appointment of counsel at

26   this time. Therefore, Plaintiff’s request for the appointment of counsel is denied, without prejudice.
27   //

28   //
                                                          2
 1            Accordingly, it is HEREBY ORDERED that:

 2            1.      Plaintiff’s motion for a second extension of time to file an opposition to Defendant’s

 3                    motion to compel, (ECF No. 66), is GRANTED;

 4            2.      Plaintiff’s opposition to Defendant’s motion to compel Plaintiff’s deposition and

 5                    discovery responses, (ECF No. 62), if any, shall be filed no later than thirty (30)

 6                    days from the date of service of this order; and

 7            3.      Plaintiff’s request for appointment of counsel, (ECF No. 66), is DENIED, without

 8                    prejudice.

 9
     IT IS SO ORDERED.
10

11   Dated:        June 18, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
